Citation Nr: 1732432	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  13-06 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for traumatic brain injury (TBI), also claimed as memory loss.  


REPRESENTATION

Appellant represented by:	Utah Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1967 to December 1970.  

This matter comes to the Board of Veterans' Appeals (Board) from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

Although the Veteran previously requested a hearing before the Board; his hearing request has been deemed withdrawn given his most recently failure to appear for a scheduled hearing in September 2015.  See 38 C.F.R. § 20.702(d) (2016).  

This matter was previously remanded by the Board in April 2015 to schedule a videoconference hearing, in October 2015 to afford the Veteran a VA examination, and most recently in December 2016 to obtain an addendum VA opinion.  As the previously requested development has been completed, the matter is properly returned to the Board for adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

The Veteran has not had a TBI disability at any time during the pendency of his service connection claim, and his reported symptoms, including memory loss, have been attributed to primary progressive aphasia (PPA), which is not otherwise etiologically related to active service.  


CONCLUSION OF LAW

The criteria for service connection for traumatic brain injury (TBI), also claimed as memory loss, have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process  

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  


II.  Service Connection - TBI

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The Court of Appeals for Veterans Claims (Court) has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim." See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Veteran claims entitlement to service connection for traumatic brain injury (TBI), also claimed as memory loss.  Specifically, he has reported that during active service in 1970, a helicopter skid struck and dented his helmet while taking off, after which he either passed out or fell asleep, and that in the years after, he developed memory and speech issues.  

Service treatment records do not document any complaints, treatment, or diagnosis of TBI or related residuals, including memory loss.  Notably, physical examinations at service enlistment and service discharge document normal relevant clinical evaluations without noted defects or diagnoses, and the Veteran denied relevant complaints within concurrent reports of medical history.  For example, in the Report of Medical History that the Veteran completed at service discharge, he specifically denied ever having or having then history of head injury or a period of unconsciousness.  Additionally, there is no documented in-service treatment for a head injury or resulting memory or speech issues as reported by the Veteran.  

Significantly, there is no probative evidence that the Veteran has been diagnosed with TBI at any time during the pendency of his service connection claim.  Brammer, 3 Vet. App. at 225; McClain, 21 Vet. App. at 321.  Upon VA examination in April 2015, a VA examiner considered the Veteran's reported in-service injury and related symptoms; however, the examiner concluded that the Veteran did not have a current TBI disability.  Rather, the examiner stated that the clinical presentation was suggestive of frontotemporal dementia in the form of nonfluent variant primary progressive aphasia (PPA), which could not be related to active service in any way and simply indicated the natural occurrence of disease in the Veteran's current stage of life.  

Following the Veteran's September 2016 statement asserting that he had not been adequately tested regarding his claimed TBI disability, the December 2016 Board remand directed the RO to return the file to the same VA examiner for an addendum opinion following any necessary testing to determine the etiology of the Veteran's neurological complaints.  

Thereafter, in January 2017, the same VA examiner who conducted the April 2016 VA examination again reviewed the claims file and the Veteran's medical history and concluded that no further testing was warranted regarding the Veteran's claim as the medical facts and the Veteran's clinical presentation fit with a diagnosis of PPA but not TBI.  The examiner noted that the Veteran began developing symptoms of PPA about fifteen years ago, in the sixth decade of his life, which was consistent with the natural course of PPA; therefore, it could not be related to active service in any way. The examiner further supported his opinion by reference to relevant medical literature regarding the classification of PPA and its variants.  

Given the evidence as discussed above, the Board affords more probative value to the reasoned opinions of the VA examiner than the lay statements of the Veteran which assert that he has TBI and/or memory loss which is related to active service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, to the extent that the Veteran asserts that TBI and/or memory loss first had onset during active service or in the years shortly thereafter, such statements are afforded little probative value when compared to the additional evidence of record, including service treatment records which do not document any related complaints, treatment, or diagnosis, and post-service records which do not document any related complaints until many years after discharge from active service.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

In sum, the preponderance of the evidence weighs against the Veteran's claim of entitlement to service connection for TBI, also claimed as memory loss.  As such, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for traumatic brain injury (TBI), also claimed as memory loss, is denied.  



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


